DETAILED ACTION
Receipt of Arguments/Remarks filed on June 7 2022 is acknowledged. Claims 16-24, 28-29, 33-41, 43-52, 55-57, 60 and 62 were/stand cancelled. Claim 1 was amended. Claims 1-15, 25-27, 30-32, 42, 53-54, 58-59, 61 and 63 are pending. Claims  6-8, 10, 12-15, 25-27, 30-32, 42, 58-59 and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6 2021. Claims 1-5, 9, 11, 53-54 and 61 are directed to the elected invention.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7 2022 was considered by the examiner.

Withdrawn Rejection
The terminal disclaimer filed on June 7 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application No. 16336088 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Thus, the rejection of the claims on the ground of nonstatutory double patenting over copending Application No. 16336088 in view of Remenar et al. is withdrawn.


New Rejections Necessitated by the Amendments filed June 7 2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 11, 53-54 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites generically a composition.  The claim also recites that the organic acid maintains a pH of the suspension.  Claim 2 recites “wherein a saturated aqueous solution” of the organic acid. Claim 61 recites the composition is in dry form.  Since claims 61 and claim 2 depend from claim 1, it is unclear what the actual form of the composition is required to be.
Claims 2-5, 9, 11 and 53-54 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 11, 53-54 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (USPGPUB No. 20040122065) in view of Fix et al. (US Patent No. 9675585).  
Applicant Claims
	The instant application claims a composition, comprising: a therapeutic agent that (i) has a water solubility at room temperature of less than 1.0 g/L and (ii) is an organic base, and an organic acid that (i) has a water solubility at room temperature between 0.1 and 10 g/L, (ii) has a molar mass of less than 500 grams per mole, (iii) is present in a stoichiometric (molar) excess relative to the therapeutic agent, and (iv) maintains a pH of the suspension in an environment of use of between 3.0-6.5 for delivery of the therapeutic agent into the environment of use for a period of at least about 15 days, wherein the therapeutic agent is not risperidone, olanzapine, paliperidone, aripiprazole, brexpiprazole, or asenapine.
	As elected the therapeutic agent is tizanidine and the organic acid is phthalic acid. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Lerner et al. is directed to pharmaceutical compositions and dosage forms for buccal and sublingual delivery of tizanidine and methods of administering tizanidine sublingually or buccally.  Tizanidine has lower solubility in saliva than in gastric fluid due to the difference in pH.  One of the dosage form embodiments includes an acidulant that acidifies the pH in the local environment to accelerate release of tizanidine into the bloodstream (paragraph 0032).  Dosage forms include tablets, lozenges, pills, viscous liquids, etc. (paragraph 0034).  Tizanidine in free base form is taught (paragraphs 0041, 0042 and 0046).  Tizanidine is absorbed better in the acid environment.  Acidifying to a pH between 2 and 7 improves the absorption of tizanidine (paragraph 0050).  An acidulant is an excipient that acidifies the local environment around the dosage form or composition after it has been put in the patient’s mouth.  Any safe organic acid is suitable such as benzoic acid (paragraph 0051).  The amount of acidulant that is effective will depend upon many factors such as the intended rate of release of the drug, choice of acidulant, the rate at which it is released into the mouth and even the profundity of the patient’s salivation.  Such routine experimentation is not considered to be undue (paragraph 0052).  Claimed is an oral dosage form comprising tizanidine, a carrier and an acidulant (claims 19-20).  One formulation contains 0.1 to 0.5 wt% tizanidine and 0.1 to about 0.5% acidulant (paragraph 0055).  General dosages of tizanidine are from about 2 to about 8 mg (paragraph 0042).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Lerner et al. teaches the use of an acidulant which is an organic acid which enhances the absorption of tizanidine, Lerner et al. does not expressly teach the acidulant is phthalic acid.  However, this deficiency is cured by Fix et al.
	Fix et al. teaches acidulants are water-soluble organic acids which decrease the pH of the dosage form microenvironment.  Acidulants include aromatic dicarboxylic acid such as phthalic acid.  The amount of the acidulant ranges from about 0.5 to 20% by weight (column 8, lines 44-67 and column 9, lines 1-8).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lerner et al. and Fix et al. and utilize phthalic acid as the acidulant in the Lerner et al.  One skilled in the art would have been motivated to utilize phthalic acid as it is a benzene containing carboxylic acid which decreases the pH of the microenvironment.  Since this is the requirements for the acidulants in Lerner et al. there is a reasonable expectation of its use.  
	Regarding the claimed concentrations, firstly, Lerner et al. teaches suitable amounts can be routinely determined depending on several factors.  Fix et al. teaches concentrations which in stoichiometric excess of the organic acid.  Additionally, since the acid is designed to provide for a desirable pH in order to enhance the absorption of the tizanidine, it would have been obvious to one skilled in the art to utilize a stoichiometric excess to ensure the pH remains at the desirable level for the release period.  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
	Regarding (iv) of claim 1, Lerner et al. and Fix et al. specifically teaches that the acidulant maintains a pH in the claimed range when exposed to a microenvironment.  These limitations are directed to the composition when hydrated.  However, the instant claims do not require the composition to be hydrated.  "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002).  Since Lerner et al. and Fix et al. teaches the acidulant provides for the pH claimed, it is the examiners position it meets the limitations required in (iv) of claim 1.
	Regarding the limitations in (i) and (ii) of claim 1, Lerner et al. teaches the free base of tizanidine.  Since tizanidine is the elected therapeutic it would possess the claimed properties.  Regarding the limitations of Ii) and (ii) of claim 1 and of claims 2 and 5, Fix et al. teaches phthalic acid which is the elected species and thus would possess the claimed properties.
	Regarding claim 61, Lerner et al. teaches both liquid and solid forms reading on the dry form claimed.  
	
Response to Arguments
Applicants’ arguments filed June 7 2022 have been fully considered but they are not persuasive. 
Applicants argue that the combined teachings of Lerner and Fix do not teach or suggest a composition where the therapeutic agent is delivered for a period of at least about 15 days.  It is argued that Lerner teaches the composition releases 80% or more of the tizanidine in 20 minutes pointing to paragraph 0037 for support.  It is argued that it is clear that Lerner’s composition does not provide for release of tizanidine for at least about 15 days.  Fix teaches once a day compositions and specifically teaches not less than 75% is released over 8 hours.  It is argued the instant composition comprises a molar excess of organic acid to maintain a pH of the aqueous suspension in an environment of use of between 3.0-6.5 to delivery the therapeutic agent for a period of at least about 15 days.  Applicants point to the examples for demonstration of the release.  It is argued a skilled artisan would not modify Lerner or Fix to provide the claimed release feature.  
Regarding Applicants arguments, firstly the only claimed components are the therapeutic and the acid.  Looking to the instant specification, example  6 shows the in vitro release of tizanidine and 4-aminobenzoic acid.  Figure 8 shows the release of the drug plotted against time.  The data shows that the combination releases over 15 days.  Lerner et al. teaches that tizanidine is absorbed better in the acid environment.   An acidulant that acidifies the local environment around the dosage form or composition after its in the patient’s mouth.  Acidulants include benzoic acids.  Therefore, Lerner et al. teaches the same structure as instantly claimed (i.e. the combination of tizanidine with an acid).  Lerner et al. does not expressly teach the elected acid of phthalic acid.  Therefore, the instant claims are not structurally distinguished from the cited prior art.  While Lerner et al. does teach immediate release, this is not the only release rate taught.  While portions do state that patients do not like to hold the device under the tongue for a long time, sublingual is not the only form taught.  Buccal administration is also taught.  This includes locations not under the tongue. Lerner et al. teaches that the dosage form can be held in the mouth for an extended period of time (paragraph 0034).   Solid dosage forms include a core tablet which can be formulated for any desired release profile such as immediate, sustained, pulsed etc.  The rejection is made under 103 and does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123.  Therefore, while immediate release may be a preferred release, it is not the only release rate taught.  Furthermore, Lerner et al. teaches that the amount of acidulant that is effective will depend upon many factors such as the intended rate of release of the drug and determining this amount is routine experimentation.  Since Applicants have not demonstrated the unexpectedness of the release rate or the amounts of the acidulant, the rejection is maintained.  The rejection is maintained as the prior art suggests structurally the same claimed composition and none of Applicants arguments establish how the composition of the cited prior art is structurally distinguished from the instant claims especially in light of the examples which show the release rate is achieved by merely combining the active with the acid.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616